Case 2:19-cv-00071-JDL Document 28 Filed 05/14/20 Page 1 of 20        PageID #: 1933



                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE

EMILY A.,                                     )
                                              )
      Plaintiff,                              )
                                              )
                   v.                         )     2:19-cv-00071-JDL
                                              )
ANDREW M. SAUL, Commissioner                  )
of Social Security,                           )
                                              )
      Defendant.                              )

                                      ORDER

      Emily A. appeals the Social Security Administration Commissioner’s final

decision determining that she is not disabled and denying her application for

supplemental security income (ECF No. 1). Pursuant to 28 U.S.C.A. § 636(b)(3) and

D. Me. Local R. 16.3(a)(2), United States Magistrate Judge John H. Rich, III held a

hearing on Emily A.’s Statement of Errors (ECF No. 12) on September 18, 2019. The

Magistrate Judge filed his Recommended Decision with the Court on January 13,

2020 (ECF No. 19), recommending that the Court affirm the Commissioner’s decision.

Emily A. objected to the Recommended Decision on January 27, 2020 (ECF No. 20).

      After   reviewing    and   carefully   considering   the   Magistrate   Judge’s

Recommended Decision, together with the parties’ arguments and the entire record,

I have made a de novo determination of those portions of the Recommended Decision

to which Emily A. objects. For the reasons explained below, I conclude that a remand

of the case to the Commissioner is warranted.
Case 2:19-cv-00071-JDL Document 28 Filed 05/14/20 Page 2 of 20         PageID #: 1934



                                   I. BACKGROUND

      Emily A. claims she is disabled and entitled to supplemental security income

benefits based on her diagnoses of degenerative joint disease in both knees; Ehlers-

Danlos Syndrome Type II, Classic (“EDS”); extreme obesity with edema; migraine

headaches; sleep apnea; depression; and anxiety.       An administrative law judge

(“ALJ”) determined that she is not disabled and denied her application for

supplemental security income benefits. Emily A. appeals the ALJ’s decision.

A.    Social Security Disability Standard

      ALJs undertake a five-step sequential evaluation process for analyzing

supplemental security income claims based on disability. See 20 C.F.R. § 416.920

(West 2020). The claimant carries the burden of production on the first four steps,

and the burden shifts to the Commissioner at step five. See Purdy v. Berryhill, 887

F.3d 7, 9−10 (1st Cir. 2018). At step one, the ALJ must determine whether the

claimant is engaged in substantial gainful work activity. See id. at 10. If so, the

claimant’s application for supplemental security income is denied. See id. If not, the

analysis proceeds to step two, at which the ALJ must determine whether the claimant

has a severe impairment or combination of impairments. See id. If the claimant’s

impairments are not severe, the claimant’s application is denied. See id. If the

claimant has an impairment or combination of impairments that is severe, the

analysis proceeds to step three.

      At step three, the ALJ must determine whether the claimant’s severe

impairment or combination of impairments either (1) meets the conditions for one or

more “listed” impairments under the Social Security regulations or (2) medically

                                          2
Case 2:19-cv-00071-JDL Document 28 Filed 05/14/20 Page 3 of 20            PageID #: 1935



equals one or more listed impairments. See § 416.920(a)(4)(iii), (d). An impairment

or combination of impairments medically equals a listed impairment “if it is at least

equal in severity and duration to the criteria of any listed impairment.” § 416.926(a).

Listed impairments are also known as “listings.” Compare § 416.920(a)(4)(iii), with §

416.920(d). If the claimant’s severe impairment or combination of impairments meets

or medically equals one or more listings, the claimant’s application is granted. See

Purdy, 887 F.3d at 10. If not, the ALJ must determine the claimant’s residual

functional capacity (“RFC”), which is the most work activity the claimant can still do

despite the claimant’s limitations, and the analysis proceeds to step four. See §

416.920(e), 416.945(a)(1).

      At step four, the ALJ must determine whether, based on the RFC found at step

three, the claimant can still perform past relevant work. See Purdy, 887 F.3d at 10.

If so, the claimant’s application is denied. See id. If not, the analysis proceeds to step

five, at which the ALJ must consider the claimant’s age, education, work experience,

and RFC and determine whether the claimant is able to perform any other work. See

id. If the claimant can perform other work, the claimant’s application is denied. See

§ 416.920(a)(4)(v). If the claimant cannot perform any other work, the application is

granted. See id.

B.    Decision of the Administrative Law Judge

      At step one, the ALJ determined that Emily A. had not engaged in substantial

gainful work activity since June 4, 2015, the application date. At step two, the ALJ

determined that Emily A. has several severe impairments, namely obesity, major

joint dysfunction, affective disorder, anxiety disorder, and disorder of the muscles,

                                            3
Case 2:19-cv-00071-JDL Document 28 Filed 05/14/20 Page 4 of 20         PageID #: 1936



ligament, and fascia. Emily A. does not challenge the ALJ’s determinations at step

one or step two.

      At step three, the ALJ determined that Emily A.’s severe impairments, in

isolation or in combination, do not meet or medically equal the listed impairments

described in Listing 1.02A, Listing 1.02B, Listing 12.04, or Listing 12.06. The ALJ

then found that Emily A. has the physical RFC to perform “light work” as defined in

20 C.F.R. § 416.967(b), except that she can only “occasionally balance, stoop, kneel,

crouch, crawl, and climb ramps and stairs” and can “never climb ladders, ropes or

scaffolds.” ECF No. 7-2 at 19. The ALJ further found that Emily A. has the mental

RFC to perform “simple routine tasks, and adapt to simple changes in work routine,”

but that she can “never work with the general public.” Id. Emily A. challenges

several of the ALJ’s determinations at step three.

      At step four, the ALJ determined that Emily A. is unable to perform any past

relevant work. At step five, the ALJ determined that there are jobs existing in

significant numbers in the national economy that Emily A. can perform, considering

her age, education, work experience, and RFC. Accordingly, the ALJ concluded that

Emily A. is not disabled and denied her application for supplemental security income.

 C.   Standard of Review

      The administrative decision must be affirmed if it is based on the correct legal

standards and on factual findings that are supported by substantial evidence. See

Manso-Pizarro v. Sec’y of Health & Human Servs., 76 F.3d 15, 16 (1st Cir. 1996) (per

curiam).   A factual finding is supported by substantial evidence if the existing

administrative record contains “such relevant evidence as a reasonable mind might

                                          4
Case 2:19-cv-00071-JDL Document 28 Filed 05/14/20 Page 5 of 20                       PageID #: 1937



accept as adequate to support [the] conclusion.” Biestek v. Berryhill, 139 S.Ct. 1148,

1154 (2019) (quoting Consol. Edison Co. of N.Y. v. NLRB, 305 U.S. 197, 229 (1938)).

This is so “even if the record could also justify a different conclusion.” Applebee v.

Berryhill, 744 F. App’x 6 (1st Cir. 2018) (per curiam) (unpublished decision) (citing

Rodriguez v. Sec’y of Health & Human Servs., 647 F.2d 218, 222−23 (1st Cir. 1981)).

By contrast, a factual finding is not supported by substantial evidence if it is “derived

by ignoring evidence, misapplying the law, or judging matters entrusted to experts.”

Nguyen v. Chater, 172 F.3d 31, 35 (1st Cir. 1999) (per curiam) (citations omitted).

                                         II. ANALYSIS

       Emily A. asserts that remand is warranted because the ALJ made three

findings that are not supported by substantial evidence. Specifically, she challenges:

(1) the ALJ’s finding that her physical impairments do not meet or medically equal

Listing 1.02A, (2) the ALJ’s finding that her mental impairments do not meet or

medically equal either Listing 12.04 or Listing 12.06, and (3) the ALJ’s determination

of her RFC. 1 I address each argument in turn.

A.     Listing 1.02A: Major Dysfunction of a Joint

       First, Emily A. challenges the ALJ’s conclusion that her impairments do not

meet or medically equal Listing 1.02A. Listing 1.02A defines “major dysfunction of a

joint” as a listed impairment if it involves “one major peripheral weight-bearing joint



  1 Emily A. also argues that the ALJ violated her right to procedural due process by admitting into

evidence the 2013 administrative decision by a different ALJ, which denied a prior unrelated disability
claim by Emily A. For the reasons set forth in the Recommended Decision, I conclude that Emily A.
is not entitled to remand on this basis. To the extent that Emily A. suggests that the ALJ violated her
due process rights by prejudging her present claim based on the denial of her earlier claim, this
argument fails for the same reasons. See Parent v. Colvin, No. 2:15-cv-415-JHR, 2016 WL 4506980,
at *2−3 (D. Me. Aug. 26, 2016); cf. Spicher v. Berryhill, 898 F.3d 754, 756−57 (7th Cir. 2018).
                                                    5
Case 2:19-cv-00071-JDL Document 28 Filed 05/14/20 Page 6 of 20            PageID #: 1938



(i.e., hip, knee, or ankle)” and results in “inability to ambulate effectively.” 20 C.F.R.

Pt. 404, Subpt. P, App. 1 § 1.02A. “Inability to ambulate effectively” means a very

serious interference with the “ability to independently initiate, sustain, or complete

activities” such as traveling to a place of employment or school without companion

assistance; walking without the use of a walker, two crutches, or two canes; walking

a block at a reasonable pace on rough or uneven surfaces; using standard public

transportation; carrying out routine ambulatory activities such as shopping and

banking; or climbing a few steps with a single hand rail at a reasonable pace. Id. §

1.00B2b.

      The ALJ concluded that Emily A.’s impairments do not meet or medically equal

Listing 1.02A because “the evidence fails to demonstrate major dysfunction of a major

peripheral weight-bearing joint resulting in the inability to ambulate effectively.”

ECF No. 7-2 at 17. Emily A. asserts that the ALJ’s conclusion is unsupported by

substantial evidence because the ALJ did not explain the conclusion or consider

relevant medical evidence to the contrary. The relevant medical evidence Emily A.

refers to includes medical records from her orthopedist, Joseph F. Scordino, MD, and

the medical opinion of her primary care physician, John Dickens, MD.

      Courts in this District have held that remand is not warranted based on an

ALJ’s failure to discuss certain evidence regarding a listing where (1) the evidence

cited by the claimant does not meet the listing, and (2) the claimant fails to explain

how the listing was medically equaled. See Carlin v. Berryhill, No. 2:17-cv-00175-

DBH, 2018 WL 2079504, at *4 (D. Me. May 4, 2018) (citing Burnham v. Soc. Sec.

Admin. Comm’r, No. 1:11-cv-00246-GZS, 2012 WL 899544, at *3 (D. Me. Mar. 15,

                                            6
Case 2:19-cv-00071-JDL Document 28 Filed 05/14/20 Page 7 of 20          PageID #: 1939



2012)), adopted by 2018 WL 2347060 (D. Me. May 22, 2018). Thus, to establish that

she is entitled to remand, Emily A. must show that Dr. Scordino’s records and Dr.

Dickens’ opinion, collectively, would indicate that her impairments either meet or

medically equal Listing 1.02A.

      I begin with Dr. Scordino’s records. According to Emily A., Dr. Scordino’s

records indicate that she (1) underwent surgery on her right knee, (2) was diagnosed

with grade three to grade four changes in the lateral tibial plateau of her right knee,

(3) required three Synvisc injections to manage pain in the months following her

surgery, (4) received additional diagnoses and treatment for pain in her left knee, (5)

exhibited an antalgic gait, or limp, and (6) had trouble going up and down stairs.

      These facts do not establish that Emily A. is unable to ambulate effectively and

thus do not establish that her impairments meet Listing 1.02A. As to the first four

points, evidence of diagnosis and treatment alone does not necessarily establish an

inability to ambulate effectively. See, e.g., Webber v. Barnhart, No. 03-163-B-W, 2004

WL 1529273, at *3−4 (D. Me. Apr. 30, 2004), adopted by 2004 WL 1571803 (D. Me.

May 19, 2004); cf. Sitar v. Schweiker, 671 F.2d 19, 20−21 (1st Cir. 1982); Parent v.

Colvin, No. 2:15-cv-415-JHR, 2016 WL 4506980, at *4−5 (D. Me. Aug. 26, 2016). As

to the fifth and sixth points, Dr. Scordino’s records indicate that Emily A. exhibited

an antalgic gait and had difficulty with stairs only intermittently.           As the

Commissioner contends, these intermittent symptoms do not show that Emily A. is

unable to ambulate effectively because intermittent functional limitations cannot

establish that a claimant’s impairments meet a medical listing. See Sawyer v. Colvin,

No. 1:12-cv-231-JAW, 2013 WL 1760534, at *3 (D. Me. Mar. 30, 2013), adopted by

                                          7
Case 2:19-cv-00071-JDL Document 28 Filed 05/14/20 Page 8 of 20          PageID #: 1940



2013 WL 1760524 (D. Me. Apr. 24, 2013); see also Myers v. Berryhill, No. 3:18-cv-

30122-KAR, 2019 WL 3976017, at *15 (D. Mass. Aug. 21, 2019) (citing 20 C.F.R. §

416.925(c)(3)−(4)).

      Even if Dr. Scordino’s records suggested that Listing 1.02A might be met, the

ALJ cited Dr. Scordino’s records and specifically considered the first five points when

crafting Emily A.’s RFC. Because the ALJ’s findings regarding Emily A.’s RFC are

consistent with the ALJ’s conclusion that Listing 1.02A has not been met, that

conclusion is supported by substantial evidence, and remand is not warranted. See,

e.g., Carlin, 2018 WL 2079504, at *3−5, *4 n.3 (holding that an ALJ’s bare conclusion

regarding a listing was supported by substantial evidence where the ALJ relied on a

consultant’s treatment of the relevant evidence in another portion of the decision).

      Remand is also not warranted based on the ALJ’s failure to address the

medical opinion of Dr. Dickens, Emily A.’s primary care physician, in the portion of

the decision discussing Listing 1.02A. Dr. Dickens circled statements on a form

indicating that Emily A. is unable to walk around a block on uneven surfaces at a

reasonable pace and unable to carry out routine ambulatory activities.         As the

Commissioner asserts, Dr. Dickens’ opinion is conclusory and thus is not itself

objective evidence showing that Emily A. is unable to ambulate effectively. See King

v. Astrue, No. CIV 09-337-P-H, 2010 WL 4457447, at *7 n.3 (D. Me. Oct. 31, 2010)

(rejecting a medical opinion that the claimant could not ambulate effectively in part

because the doctor did not give examples supporting this conclusion), adopted by 2010

WL 4823921 (D. Me. Nov. 22, 2010); see also Bourret v. Colvin, No. 2:13-cv-00334-

JAW, 2014 WL 5454537, at *4 (D. Me. Oct. 27, 2014) (“[A]n administrative law judge

                                          8
Case 2:19-cv-00071-JDL Document 28 Filed 05/14/20 Page 9 of 20          PageID #: 1941



is not required to credit a physician’s conclusions when they are expressed on a check-

box form when those conclusions are not supported by clinical findings.” (citing

Rodriguez v. Sec’y of Health & Human Servs., 46 F.3d 1114 (1st Cir. 1995)

(unpublished table decision))).

      Even if Dr. Dickens’ opinion could have established that Emily A. is unable to

ambulate effectively, the Commissioner contends that the ALJ properly discounted

Dr. Dickens’ opinion in another portion of the decision.           Specifically, when

determining Emily A.’s RFC, the ALJ found Dr. Dickens’ opinion unsupported by his

contemporaneous treatment records and inconsistent with “the record as a whole

including the physical examination and radiographic findings, the treatment

required and received, the reported activities of daily living, and the State agency

assessments.” ECF No. 7-2 at 26. The State agency assessments consist of opinions

offered by two agency nonexamining consultants, Archibald Green, DO, and J.H.

Hall, MD. In conducting his assessment, Dr. Green considered the record as of

September 17, 2015. Dr. Hall considered the record as of March 8, 2016. After Dr.

Green and Dr. Hall completed their assessments, but prior to her hearing before the

ALJ, Emily A. submitted over 560 additional pages of medical evidence in support of

her application, including Dr. Dickens’ opinion.

      Emily A. asserts that the later-submitted records support Dr. Dickens’ opinion

and call Dr. Green and Dr. Hall’s assessments into question. Thus, Emily A. argues

that the later-submitted records render the ALJ’s decision to discount Dr. Dickens’

opinion unsupported by substantial evidence. However, most of the records Emily A.

relies on were considered during one or both State agency assessments, not submitted

                                          9
Case 2:19-cv-00071-JDL Document 28 Filed 05/14/20 Page 10 of 20                          PageID #: 1942



 later. Of the records that were in fact submitted later, most indicate enlargement

 and effusions in the knees, joint pain, joint laxity, and, at times, an abnormal gait.

 These symptoms are also reflected in the records that Dr. Green and Dr. Hall

 considered. The only new symptoms that Emily A. identifies in the later-submitted

 records are swelling in her elbows and decreased range of motion in her shoulders,

 which do not bear on Emily A.’s ability to ambulate effectively. 2 Thus, the later-

 submitted records do not undermine the ALJ’s decision to accord little weight to Dr.

 Dickens’ opinion, at least insofar as it bears on Emily A.’s ability to ambulate

 effectively.

          Because the ALJ properly discounted the relevant aspects of Dr. Dickens’

 opinion in another portion of the decision, the ALJ’s failure to address the same

 opinion when discussing Listing 1.02A does not render the ALJ’s determination as to

 the listing unsupported by substantial evidence, as noted above. “Remand for the

 placement of [a] paragraph in [an] earlier section of the administrative law judge’s

 opinion would be an empty exercise.” DiPietro v. Colvin, No. 2:14-cv-203-JHR, 2015

 WL 1757244, at *5 (D. Me. Apr. 17, 2015); see also Christopher B. v. Berryhill, No.

 2:17-cv-00502-JAW, 2018 WL 5786210, at *3 n.2 (D. Me. Nov. 4, 2018), adopted by

 2019 WL 97019 (D. Me. Jan. 3, 2019).

          Thus, Emily A. has not established that Dr. Dickens’ opinion or Dr. Scordino’s

 records, alone or together, would support a finding that her impairments meet Listing

 1.02A.      Nor does she explain how her impairments medically equal the listing.

 Accordingly, the ALJ’s failure to address this evidence when discussing Listing 1.02A


  2   I discuss the records related to these symptoms in greater detail below. See infra Part II.C.1.
                                                    10
Case 2:19-cv-00071-JDL Document 28 Filed 05/14/20 Page 11 of 20                        PageID #: 1943



 does not warrant remand. Emily A. objects, arguing that the record “would at least

 suggest to a reasonable layperson” that she would have “significant difficulty

 managing walking over uneven surfaces at a reasonable pace” and thus that she is

 unable to ambulate effectively. ECF No. 12 at 10. Even assuming a reasonable

 layperson could draw the inference Emily A. suggests, that alone does not warrant

 remand. As noted above, if an ALJ’s decision is supported by substantial evidence, it

 must be affirmed “even if the record arguably could justify a different conclusion.”

 Rodriguez Pagan v. Sec’y of Health & Human Servs., 819 F.2d 1, 3 (1st Cir. 1987) (per

 curiam).

 B.     Listings 12.04 and 12.06: Mental Disorders

        Emily A. also challenges the ALJ’s determinations regarding Listings 12.04

 and 12.06, which define when certain mental disorders constitute listed impairments.

 Listing 12.04 considers depressive and bipolar disorders, and Listing 12.06 considers

 anxiety and obsessive-compulsive disorders. See 20 C.F.R. Pt. 404, Subpt. P, App. 1

 §§ 12.04, 12.06. Paragraph B of both listings establishes that each disorder meets its

 respective listing if it causes “extreme limitation of one” or “marked limitation of two”

 of four areas of mental functioning. 3 Id. §§ 12.00A2b, 12.00F, 12.04B, 12.06B. The

 four areas of mental functioning are known as the “paragraph B” criteria. See id. §§

 12.00A2b, 12.00E, 12.00F.




  3 Such disorders may also meet or medically equal a listing if a claimant establishes that they suffer

 a “serious and persistent” mental disorder, as defined in paragraph C of Listing 12.04 and Listing
 12.06. See 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 12.04C, 12.06C. The ALJ determined that Emily A.
 does not suffer a serious and persistent mental disorder, and Emily A. does not challenge that
 determination. Accordingly, I do not address it further.

                                                   11
Case 2:19-cv-00071-JDL Document 28 Filed 05/14/20 Page 12 of 20           PageID #: 1944



          Emily A. challenges the ALJ’s conclusion that her mental impairments do not

 meet or medically equal Listing 12.04 or 12.06. The Magistrate Judge found that this

 conclusion was supported by substantial evidence based on the ALJ’s analysis of the

 evidence in the record, including the opinions of two agency nonexamining

 consultants, Brian Stahl, Ph.D., and Thomas Knox, Ph.D. Dr. Stahl and Dr. Knox,

 who assessed Emily A.’s mental impairments on September 18, 2015, and March 1,

 2016, respectively, evaluated Emily A.’s impairments according to the paragraph B

 criteria in effect at the time, which were:

          (1) activities of daily living,
          (2) social functioning,
          (3) concentration, persistence, or pace, and
          (4) episodes of decompensation.

 See 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 12.00C (effective Sept. 29, 2016 to Jan. 16,

 2017).

          The paragraph B criteria were subsequently amended, effective January 17,

 2017, to establish the following new criteria:

          (1) understanding, remembering, or applying information,
          (2) interacting with others,
          (3) concentrating, persisting, or maintaining pace, and
          (4) adapting or managing oneself.

 See 20 C.F.R. § 416.920a(c)(3) (effective Jan. 17, 2017 to Mar. 26, 2017); 20 C.F.R. Pt.

 404, Subpt. P, App. 1 § 12.00E (effective Jan. 17, 2017 to Mar. 26, 2017). In addition

 to prescribing the new paragraph B criteria, the January 2017 amendment provided

 definitions of each criterion and included examples that “illustrate the nature of

 [each] area of mental functioning.” 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 12.00E

                                               12
Case 2:19-cv-00071-JDL Document 28 Filed 05/14/20 Page 13 of 20                       PageID #: 1945



 (effective Jan. 17, 2017 to Mar. 26, 2017). In these respects, the January 2017

 amendment remains in effect today. See 20 C.F.R. § 416.920a(c)(3) (West 2020); 20

 C.F.R. Pt. 404, Subpt. P, App. 1 § 12.00E (West 2020). The ALJ denied Emily A.’s

 application for supplemental security income on May 30, 2018, after the adoption of

 the new paragraph B criteria. In doing so, the ALJ accorded Dr. Stahl and Dr. Knox’s

 opinions “the greatest weight.” ECF No. 7-2 at 28.

        Emily A. objects that the ALJ was not authorized to rely on the opinions of Dr.

 Stahl and Dr. Knox because they were based on paragraph B criteria that were no

 longer in effect when the ALJ denied her application in May 2018. The Commissioner

 responds that the January 2017 amendment to the paragraph B criteria was not so

 substantive as to render opinions relying on the earlier criteria unreliable or

 irrelevant. I need not address this issue because even if the ALJ erred by relying on

 Dr. Stahl and Dr. Knox’s opinions, any such error was harmless.                           The ALJ

 systematically analyzed the evidence in the record under each of the four amended

 paragraph B criteria. See ECF No. 7-2 at 17−19. Even if the ALJ did so “without the

 benefit of an expert opinion,” that “does not, in itself, demonstrate reversible error”

 because the ALJ “neither overlooked any expert opinion concerning the matter nor

 was obliged as a matter of law to call an expert.” Davis B. v. Berryhill, No. 1:18-cv-

 00009-LEW, 2019 WL 495580, at *3 (D. Me. Feb. 8, 2019), adopted by 2019 WL

 1264862 (D. Me. Mar. 19, 2019). 4




  4 To the extent that Emily A. argues that the ALJ improperly overlooked the opinion of her counselor,

 Dean Martin, LCPC, I find that this argument is without merit for the reasons set forth below. See
 infra Part II.C.2.
                                                  13
Case 2:19-cv-00071-JDL Document 28 Filed 05/14/20 Page 14 of 20            PageID #: 1946



       Emily A. also argues that the ALJ misapplied the new paragraph B criteria by

 citing activities of daily living as evidence bearing on each criterion. However, when

 adopting the January 2017 amendment, the Commissioner explained that “any given

 activity, including [activities of daily living], may involve the simultaneous use of the

 paragraph B areas of mental functioning.” Revised Medical Criteria for Evaluating

 Mental Disorders, 81 Fed. Reg. 66,138, 66,143 (Sept. 26, 2016) (codified at 20 C.F.R.

 Pts. 404, 416). As such, activities of daily living are “a source of information about

 all four of the paragraph B areas of mental functioning.” Id. at 66,144. Thus, the

 ALJ did not err by viewing Emily A.’s activities of daily living as evidence under each

 of the four paragraph B criteria.

       Emily A. further objects that the ALJ misapplied the new paragraph B criteria

 by failing to reference any of the examples discussed in Listing 12.00E when

 determining the extent of Emily A.’s limitations under each criterion. However, as

 the Commissioner argues, the ALJ was not required to explicitly discuss the examples

 enumerated in the regulations when analyzing the paragraph B criteria. By contrast,

 Listing 12.00E specifically and repeatedly states that the examples simply serve to

 “illustrate the nature of [each] area of mental functioning” embodied in the paragraph

 B criteria, and that “documentation of all of the examples” is not required. 20 C.F.R.

 Pt. 404, Subpt. P, App. 1 § 12.00E (effective Mar. 14, 2018). The Commissioner

 asserts that the applicable regulations only require that ALJs “include a specific

 finding as to the degree of limitation” under each paragraph B criterion and state the

 “significant history” supporting each finding. ECF No. 21 at 6 (quoting 20 C.F.R. §

 416.920a(e)(4)).   The ALJ here satisfied these requirements by making specific

                                            14
Case 2:19-cv-00071-JDL Document 28 Filed 05/14/20 Page 15 of 20          PageID #: 1947



 findings under each of the paragraph B criteria based on evaluations by examiners,

 notes by treatment providers, and activities of daily living. See ECF No. 7-2 at 17−19.

 Because Emily A. has not identified any authority imposing an additional duty upon

 the ALJ to measure claimants’ functional limitations against the examples set forth

 in the regulations, I find that the ALJ did not err by failing to do so. Accordingly, I

 conclude that the ALJ’s determinations regarding Listings 12.04 and 12.06 are

 supported by substantial evidence.

 C.    Residual Functional Capacity

       Finally, Emily A. asserts that the RFC crafted by the ALJ is unsupported by

 substantial evidence. The ALJ found that Emily A. has the physical RFC to perform

 “light work,” as defined in 20 C.F.R. § 416.967(b), except that she can only

 “occasionally balance, stoop, kneel, crouch, crawl, and climb ramps and stairs” and

 can “never climb ladders, ropes, or scaffolds.” ECF No. 7-2 at 19. The ALJ further

 found that Emily A. has the mental RFC to perform “simple routine tasks, and adapt

 to simple changes in work routine,” but that she can “never work with the general

 public.” Id. In making these findings, the ALJ gave the “greatest weight” to the

 opinions of the agency nonexamining consultants discussed above. Id. at 28.

       Emily A. asserts that the ALJ’s RFC determination is not supported by

 substantial evidence because the agency nonexamining consultants did not review

 the more than 560 pages of medical records she submitted after they completed their

 assessments. However, “the fact that an agency nonexamining consultant has not

 reviewed the full record is not necessarily fatal to an ALJ’s reliance on that

 consultant’s opinion.”   Robert L. v. Berryhill, No. 1:17-cv-00348-JDL, 2018 WL

                                           15
Case 2:19-cv-00071-JDL Document 28 Filed 05/14/20 Page 16 of 20           PageID #: 1948



 3599966, at *6 (D. Me. July 27, 2018), adopted by 2018 WL 3901157 (D. Me. Aug. 15,

 2018).    Generally, “[a]n ALJ may rely on the opinions of agency nonexamining

 consultants who have not seen later-submitted evidence” so long as “that evidence

 does not ‘call into question their conclusions.’” Michael L. v. Saul, No. 2:18-cv-00208-

 LEW, 2019 WL 3061201, at *4 (D. Me. July 12, 2019) (quoting Anderson v. Astrue,

 No. 1:11-cv-476-DBH, 2012 WL 5256294, at *4 (D. Me. Sept. 27, 2012)), adopted sub

 nom. Michael L. v. Soc. Sec. Admin. Comm’r, 2019 WL 4016201 (D. Me. Aug. 26,

 2019). One of the factors to be considered is “whether portions of the record unseen

 by the consultant reflect material change or are merely cumulative or consistent with

 the preexisting record and/or contain evidence supportably dismissed or minimized

 by the ALJ.’” Robert L., 2018 WL 3599966, at *6 (alterations omitted) (quoting

 Brackett v. Astrue, No. 2:10-cv-24-DBH, 2010 WL 5467254, at *5 (D. Me. Dec. 29,

 2010)).

          Here, the ALJ determined that the later-submitted evidence “could not

 reasonably be expected to significantly alter” the agency nonexamining consultants’

 opinions. ECF No. 7-2 at 28. Emily A. objects that the ALJ was not competent to

 make this determination without consulting a medical expert because “an ALJ is not

 permitted to interpret raw medical evidence.” ECF No. 20 at 9. It is true that an

 ALJ usually may not “assess a claimant’s RFC directly from the raw medical

 evidence.” Michael L., 2019 WL 3061201, at *4 (quoting Anderson, 2012 WL 5256294,

 at *4). But an ALJ “is perfectly competent to resolve conflicts in expert opinion

 evidence regarding RFC by, inter alia, judging whether later submitted evidence is

 material,” id. (quoting Anderson, 2012 WL 5256294, at *4), as the ALJ did here.

                                           16
Case 2:19-cv-00071-JDL Document 28 Filed 05/14/20 Page 17 of 20         PageID #: 1949



       A separate question remains whether substantial evidence supports the ALJ’s

 finding that the opinions of the agency nonexamining consultants remain reliable in

 light of the later-submitted records. See Julianne M. F. v. Saul, No. 1:18-cv-00469-

 GZS, 2020 WL 616162, at *3 (D. Me. Feb. 10, 2020), adopted by 2020 WL 908110 (D.

 Me. Feb. 25, 2020). I address this question with respect to Emily A.’s physical RFC

 as well as her mental RFC.

       1.     Physical Residual Functional Capacity

       As discussed above in the context of Listing 1.02A, the later-submitted records

 are largely consistent with the records that were considered by the agency

 nonexamining consultants who assessed Emily A.’s physical RFC, Dr. Green and Dr.

 Hall. However, as Emily A. points out, the later-submitted records also contain

 evidence of swelling in her elbows and decreased range of motion in her shoulders.

 This evidence is not cumulative, as these symptoms are not reflected in the records

 that Dr. Green and Dr. Hall reviewed. Nor was this evidence supportably discounted

 by the ALJ. By contrast, the ALJ failed to consider the evidence, incorrectly finding

 that physical examinations of Emily A.’s joints have been negative for both swelling

 and limitation of motion. See ECF No. 7-2 at 21. Because the ALJ failed to consider

 the evidence in the later-submitted records reflecting new and potentially significant

 symptoms in Emily A.’s elbows and shoulders, the ALJ erred in finding that the later-

 submitted records could not reasonably be expected to significantly alter Dr. Green

 and Dr. Hall’s opinions about Emily A.’s upper-extremity limitations. See Nguyen,

 172 F.3d at 35. Accordingly, the ALJ’s reliance on Dr. Green and Dr. Hall’s opinions

 when determining Emily A.’s upper-extremity limitations is not supported by

                                          17
Case 2:19-cv-00071-JDL Document 28 Filed 05/14/20 Page 18 of 20                       PageID #: 1950



 substantial evidence. See, e.g., Kaseman v. Colvin, No. SACV 15-922-KK, 2016 WL

 695973, at *7 (C.D. Cal. Feb. 19, 2016). 5

        Though it is possible that the ALJ would have crafted the same RFC after

 properly accounting for the evidence of Emily A.’s new elbow and shoulder symptoms,

 the responsibility for weighing evidence “falls on the Commissioner and his designee,

 the ALJ,” not the reviewing court. Seavey v. Barnhart, 276 F.3d 1, 10 (1st Cir. 2001)

 (citing Walker v. Bowen, 834 F.2d 635, 640 (7th Cir. 1987)); see also Applebee, 744 F.

 App’x at 6 (citing Irlanda Ortiz v. Sec’y of Health & Human Servs., 955 F.2d 765, 769

 (1st Cir. 1991) (per curiam)).             Thus, vacatur and remand are required for

 reconsideration of Emily A.’s upper-extremity limitations in her RFC and for

 consideration of whether, in view of those limitations, she can perform any past

 relevant work or other work.

        2.      Mental Residual Functional Capacity

        I now turn to whether the ALJ supportably found that the later-submitted

 records “could not reasonably be expected to significantly alter” the opinions of Dr.

 Stahl and Dr. Knox, the agency nonexamining consultants who opined as to Emily

 A.’s mental RFC. ECF No. 7-2 at 28. In forming their opinions, Dr. Stahl and Dr.

 Knox considered earlier-submitted records from Dr. Dickens as well as mental status

 examinations conducted by consultative examiners. The later-submitted records




  5 The ALJ’s failure to consider the evidence of Emily A.’s new elbow and shoulder symptoms also

 raises a question as to whether the ALJ supportably discounted Dr. Dickens’ opinion about Emily A.’s
 upper-extremity limitations, as Dr. Dickens was the only medical source to consider this evidence.
 See, e.g., Williams v. Saul, No. 3:16CV01777(SALM), 2019 WL 5388098, at *7 (D. Conn. Oct. 22, 2019).
 Because I conclude that remand is warranted for the reasons explained above, I do not reach or address
 this issue.
                                                  18
Case 2:19-cv-00071-JDL Document 28 Filed 05/14/20 Page 19 of 20                      PageID #: 1951



 bearing on Emily A.’s mental RFC primarily consist of treatment records and an

 opinion from her treating mental health specialist, Dean Martin, LCPC.

        The ALJ considered Martin’s treatment records and impliedly deemed them

 cumulative of the evidence that Dr. Stahl and Dr. Knox considered, indicating that

 Martin’s observations of Emily A.’s symptoms were typically consistent with how she

 was described by consultative examiners. Emily A. attempts to undermine this

 conclusion by pointing to a single note by Martin that she is “unable to remain focused

 for any period of time.” ECF No. 12 at 19 n.22. However, as noted by the Magistrate

 Judge, the ALJ indicated that this note was inconsistent with the weight of the

 evidence in the record, including observations by Martin and other examiners, mental

 status examinations, and Emily A.’s activities of daily life. Thus, the ALJ’s finding

 that Martin’s treatment records are consistent with the preexisting record is

 supported by substantial evidence. See Anderson, 2012 WL 5256294, at *4 (upholding

 an ALJ’s determination that the later-submitted records were “essentially

 cumulative” where the plaintiff’s condition was “essentially unchanged as measured

 by recorded observations over that period . . . and by the ‘great many activities’ he

 pursued”). 6

        The ALJ also considered the opinion Martin offered about Emily A.’s mental

 RFC and supportably discounted it, finding that it was unsupported by his

 contemporaneous treatment records. The ALJ further found that Martin’s opinion

 was largely based on Emily A.’s subjective allegations about her symptoms, which the


  6 Though Martin’s treatment records may contain new complaints of mental difficulties by Emily A.,

 her subjective complaints alone do not call Dr. Stahl and Dr. Knox’s opinions into question. See John
 M. v. Berryhill, No. 1:17-cv-00452-JHR, 2018 WL 6272888, at *6−7 (D. Me. Nov. 30, 2018).
                                                   19
Case 2:19-cv-00071-JDL Document 28 Filed 05/14/20 Page 20 of 20            PageID #: 1952



 ALJ determined were inconsistent with the record as a whole. Because the ALJ

 supportably discounted Martin’s opinion, the fact that Dr. Stahl and Dr. Knox did not

 review it “has no bearing” on the reliability of their reports. See Julia C. v. Saul, No.

 2:18-cv-00334-DBH, 2019 WL 3855313, at *6 (D. Me. Aug. 16, 2019) (quoting Vining

 v. Astrue, 720 F. Supp. 2d 126, 133 (D. Me. 2010)), adopted by 2019 WL 5270199 (D.

 Me. Oct. 17, 2019). Because neither Martin’s treatment records nor his opinion call

 Dr. Stahl and Dr. Knox’s opinions into question, the ALJ reasonably relied on Dr.

 Stahl and Dr. Knox’s opinions in determining Emily A.’s mental RFC. Therefore, I

 conclude that the mental RFC assessed by the ALJ is supported by substantial

 evidence.

                                  III. CONCLUSION

       For the reasons discussed above, it is ORDERED that the Recommended

 Decision of the Magistrate Judge (ECF No. 19) is hereby ACCEPTED IN PART and

 REJECTED IN PART. It is further ORDERED that the Commissioner’s decision

 is VACATED, and the matter is REMANDED to the Commissioner pursuant to

 sentence four of 42 U.S.C. § 405(g) for further administrative action consistent with

 this opinion.

       SO ORDERED.


       Dated: May 14, 2020


                                                        /s/ Jon D. Levy
                                                   CHIEF U.S. DISTRICT JUDGE




                                            20
